Name: 96/487/EC: Commission Decision of 6 August 1996 on protective measures in relation to dourine in Russia (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  agricultural activity;  Europe;  agricultural policy
 Date Published: 1996-08-08

 Avis juridique important|31996D048796/487/EC: Commission Decision of 6 August 1996 on protective measures in relation to dourine in Russia (Text with EEA relevance) Official Journal L 198 , 08/08/1996 P. 0050 - 0050COMMISSION DECISION of 6 August 1996 on protective measures in relation to dourine in Russia (Text with EEA relevance) (96/487/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 96/43/EC (2), and in particular Article 18 thereof,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 thereof,Whereas the presence of dourine has been confirmed in Russia;Whereas the appearance of dourine in Russia constitutes a serious threat to equidae of the Member States, taking into account the various movements of equidae;Whereas it is therefore necessary to prohibit the re-admission of registered horses after temporary export and the temporary admission and import of equidae from Russia;Whereas, in view of the guarantees provided by serological tests, under certain conditions, the re-admission of registered horses after temporary export to the territories west of Ural Mountains (Russia) and the temporary admission of registered horses from that area of Russia should be permitted;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Member States shall prohibit the temporary admission of registered horses, the re-admission of registered horses after temporary export and the import of equidae from Russia.Article 2 1. However, Member States shall authorize:- the re-admission of registered horses after temporary export to the territories west of Ural Mountains (Russia),- the temporary admission of registered horses from the territories west of Ural Mountains (Russia), where accompanied by an additional certificate signed by the competent veterinary authorities in Russia.2. The certificate referred to in paragraph 1 second indent must attest that the equidae underwent a complement fixation test for dourine at a dilution of 1 in 10 on . . . (4) during the ten days preceding despatch with negative results.Article 3 Member States shall amend the measures they apply in respect of Russia to bring them into line with this Decision. They shall inform the Commission thereof.Article 4 This Decision is addressed to the Member States.Done at Brussels, 6 August 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 56.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) OJ No L 224, 18. 8. 1990, p. 42.(4) Insert date.